CaSe: 1217-md-02804-DAP DOC #Z 1318 Filed: 01/31/19 1 Oi 3. Page|D #Z 36424

¢\O SBA {Rc\-_06109]Subpocnuto‘l'cstify at a Deposition in a Civil .-\ctinn

%_____
UNITED STATES DISTRICT COURT

for the

Northem District othio

 

 

|n re: Nationa| Prescription Opiate Litigation )
plaintiff )
v. ) Civi| Action No. 1:1?-md-02804-DAP
)
] [l|`the action is pending in another district. state where:
Defendnnr ) )

SUBPOENA TO TES'I`IFY AT A DEPOSITION IN A CIVIL ACTION

To: Kenneth Mi|ls

B/Tesn'rnony: YOU ARE COMMANDED to appear at the tinte. date, and place set forth below to testify at a
deposition to be taken in this civil action. Ifyou are an organization that is nor a party in this case, you must designate
one or more ofticers, directors, or managing agents, or designate other persons who consent to testify on your behalf
about the following matters, or those set forth in an attachment:

 

P|ace: U|mer 81 Berrte LLP Date and 'l`ime:

1600 w. 2nci st. #1100 ,
cleveland on 44113 0"24}2019 900 am __ __1

 

The deposition will be recorded by this method: §ienog@phio andior video and audio recording

ij Prodnc!r`on: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects1 and permit their inspection, copying, testing, or sampling oi`the
rnaterial:

 

The provisions of Fed. R. Civ. P. 45(c), relating to your protection as a person subject to a subpoena, and Rule
45 (d) and (e), relating to your duty to respond to this subpoena and the potential consequences ot` not doing so, are

attached.

Date: 01!17!2019
SANDY OPACICH. CLERK UFCOURT
OR
lsi Laura F|ahive Wu

Sig)ratnre ofC`lerk or De;)u!y C`leri"r Attomey `s signature

 

Tl‘.e name. address. e-mai[, and telephone number of the attorney representing monte ofparr_i») Nlct<esson Corporation
, who issues or requests this subpoenn. are:
Laura F|ahive Wu. Covington & Bur|ing LLP. One CityCenler. 850 Tenth Streetl NW. Washington, DC 20001-4956.
iilahivewu@eov.com, 202-662-5982

 

 

CaSe: 1217-md-02804-DAP DOC #Z 1318 Filed: 01/31/19 2 013. Page|D #Z 36425

t\O SBA (Rcv. 06t09] Subpocnn 10 Tcstify at a Dcpesition in ii Civi| notion [Pngc 1}

Civil Action No. 1:1'!-md-02804-DAP

PROOF OF SERVICE
(This section should not befit'et! with the court unless required by Fed. R. Ct'v. P. 45.)

Thi$ SprOEt'la i`Ot’ (ttotrte ofittdividunt' nmi titie, ifutt}d

was received by me on (dare,) ] iming .

Kenneth Mil|s

LI l served the subpoena by delivering a copy to the named individual as foilows:

_Ee§enally_sentedunen_i$ennetnmjlts
°“ fd““’) mans_aLezs b.%.

 

El l returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalfof the United States, or one of its officers or agents, l have also
tendered to the witness fees for one clay‘s attendanee, and the mileage allowed by law, in the amount of

$ 69.43

My fees are $ for travel and $ for services, for a total of$ 000

l declare under penalty of perjury that this information is true.

Date: ][_»]B{] 9

 

Server 's signature

 

_Beldmekimcess§ewer

Pritrted name mtd title

1100 SuperiorAve., Suite 1820, Cleve|and, OH 44114

Server ‘s address

Additional information regarding attempted service, etc:

CaSe: 1217-md-02804-DAP DOC #Z 1318 Filed: 01/31/19 3 Oi 3. Page|D #Z 36426

AO SBi't [Rev. 06!09) Subpoertti to Tcstify at a Dcpositioii in a Civil Actian (Page 3)

R

Federal Rule of Civil Procedure 45 (c), (d), and (e) (Effective 12tli07)

{c) Protecting a Person Subject to a Subpoena.

{ l ) Avi)t`dt`ng Umiue Bura'en or Expense; Sancrions. A party or
attorney responsible for issuing and serving a subpoena tnust take
reasonable steps to avoid imposing undue burden or expense on a
person subject to the subpoena. The issuing court must enforce this
dutyl and impose an appropriate sanction _ which may include lost
earnings and reasonable attomey`s fees -- on a party or attorney
who fails to comply

(2) Cantmand to Produce Materiiiis ar Permt‘r Inspectt’on.

{A) .-lppearance Noi Required. A person commanded to produce
documents, electronically stored information. or tangible things. or
to permit the inspection of premises. need not appear in person at the
place ofproduction or inspection unless also commanded to appear
for a deposition, hearing. or trial.

1[ B) Oiijections'. A person commanded to produce documents or
tangible things or to permit inspection may serve on the party or
attorney designated in the subpoena a written objection to
inspecting copying, testing or sampling any or all of the materials or
to inspecting the premises - or to producing electronically stored
inl`omiation in the form or forms requested 'l`lic objection must be
served before the earlier ofthe titne specified for compliance or l¢l
days after the subpoena is served. lf an objection is made. the
following rules apply:

{i) At any time, on notice to the commanded persoii. the serving
party may move the issuing court for an order compelling production
or inspection

{ii} Thcse acts may be required only as directed in the ordcr. and
the order must protect a person who is neither a party nor a party`s
officer from significant expense resulting front complianee.

{3} Quasiit'ng ar Moriifvi’ng a Snbpoenri.

(A) ll’iien Required. On timely motion, the issuing court must
quash or modify a subpoena that:

(i} fails to allow a reasonable time to comply;

{ii} requires a person who is neither a party nor a party`s officer
to travel more than 100 miles from where that person resides, is
employed, or regularly transacts business in person - except that,
subject to Rule 45{c)(3)(B}(iii), the person maybe commanded to
attend a trial by traveling from any such place within the state where
the trial is he|d;

(iii) requires disclosure ofprivileged or other protected matter. if
no exception or waiver applies; or

(iv) subjects a person to undue burden

{B) ll'hen i’erniitted. To protect a person subject to or affected by
a siibpocna. ilie issuing court may. on tnotion, quash or modify the
subpoena ifit requires:

(i} disclosing a trade secret or other confidential research.
development, or commercial inforination;

(ii} disclosing an unretained expert's opinion or information that
does not describe specific occurrences in dispute and results front
the expert's study that was not requested by a party; or

(iii) a person who is neither a party nor a party’s ol`lit:t:r to iiictir
substantial expense to travel more than 100 miles to attend trial.

{C`} .S`pecijt_'vt'ng Conditians as an rlt’ternative. ln the circumstances
described iri Ru|e 45{c){3)(B}, the court niay. instead ofquashing or
modifying a subpoena order appearance or production under
specified conditions if the serving party:

{i) shows a substantial need for the testimony or material that
cannot be otherwise met without undue hardship; and

tii) ensures that the subpoenaed person will be reasonably
compensated

{d} Duties in Responding to it Subpoeria.

(l) Pratiucing Docnntents ar Eiectronicoii}' Storeri information
These procedures apply to producing documents or electronically
stored information:

{A) Dociiinents. A person responding to a subpoena to produce
documents must produce them as they are kept in the ordinary
course of business or must organize and label them to correspond to
lite categories in the demand

(B} Fot'tnfor Prodttct`ng Eiectront’caii_v Stored information .-\'ot
Specified. Il`a subpoena does riot specify a form ibr producing
electronically stored information, the person responding must
produce it in a form or forms in which it is ordinarily maintained or
in a reasonably usable form or forms.

(C) Eiectranicaii_v Stored information i’rodiiced in Oni_v Oiie
Forni. Thc person responding need not produce the same
electronically stored information in more than one fomi.

(D) inaccessible Eicctronicaii_v$torea’ in,&)rination. Thc person
responding need not provide discovery ofelectronical|y stored
information from sources that the person identifies as not reasonably
accessible because of undue burden or cost. On motion to compel
discovery or for a protective ordcr. the person responding must sltow
that the information is not reasonably accessible because ofundtte
burden or cost. Ifthat showing is madc, thc court may nonetheless
order discovery from such sources ifthc requesting party shows
good cause, considering the limitations ofl{ule 26(b)(?.)(C). The
Cottrt may specify conditions for the discovery.

(2} Clai`mi’ng Pri'vitcge ar Protecti`an.

(A) information ll’i’tliiieid. A person withholding subpoenaed
information under a claim that it is privileged or subject to
protection as trial-preparation material mtist:

(i} expressly make the claim; and

(ii} describe the nature ofthe withheld documents
communications or tangible things iri a manner that. without
revealing information itself privileged or protected will enable the
parties to assess the claim.

(B} information Prodiiced. lf inlbrrnation produced in response to a
subpoena is subject to ii claim ofprivi|ege or ofprotection as trial-
preparation inaterial. the person making the claim may notify atty
party that received the information ofthe claim and the basis for it,
Alier being notified, a party must promptly rctum, sequester. or
destroy the specified information and any copies it has; must not use
or disciose the information until the claim is resolved; must take
reasonable steps to retrieve the information ifthe party disclosed it
before being rtotifted; and tnay promptly present the information to
the court under seal for a determination ofthc claim. The person
who produced the information must preserve the information until
the claim is rcsolved.

(e) Contempt. The issuing court may hold in contempt a person
\vho. having been servcd. fails without adequate excuse to obey the
subpoena A nonparty‘$ failure to obey must be excused iftbe
subpoena purports to require the nonparty to attend or produce at a
place outside the limits ofRule 45(c){3)[A}(ii).

